 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10 KEENAN WILKINS (AKA                   ) Case No. 2:19-cv-1338 WBS KJN P
11 NERRAH BROWN),                        )
                                         ) [PROPOSED] ORDER
12         Plaintiff,                    )
13                                       )
           v.                            ) Judge: Hon. William B. Shibb
14
                                         ) Magistrate Judge: Hon. Kendall J. Newman
15 DR. CHRISTINE BARBER, et al.,         ) Action filed: July 17, 2019
                                         )
16
            Defendants.                  )
17                                       )
                                         )
18

19

20         The Court is in receipt of Defendant C. Barber’s Ex Parte Application for
21 Extension of Time to File an Opposition to Plaintiff’s Motion for Summary

22 Judgment (ECF No. 166) and an Opposition to Plaintiff’s Second Motion to Compel

23 (ECF No. 167).

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
 1          Good cause appearing, IT IS HEREBY ORDERED that:
 2          1. Defendant C. Barber’s Ex Parte Application for Extension of Time to File
 3 to File an Opposition to Plaintiff’s Motion for Summary Judgment (ECF No. 166)

 4 and an Opposition to Plaintiff’s Second Motion to Compel (ECF No. 167) is

 5 granted; and

 6
            2. The deadline to file an Opposition to Plaintiff’s Motion for Summary
 7
     Judgment is extended to August 15, 2021; and the deadline to file an Opposition to
 8
     Plaintiff’s Second Motion to Compel is extended to August 2, 2021.
 9
10 Dated: July 9, 2021

11

12
     /wilk1338.eot
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
